OPINION — AG — UNDER 74 O.S. 1977 Supp., 291.3 [74-291.3] A MEMBER OF THE BOARD ON LEGISLATIVE COMPENSATION IS ENTITLED TO RECEIVE TWENTY FIVE DOLLAR PER DAY AS "SUBSISTENCE" WHILE ATTENDING MEETING PURSUANT TO THAT SECTION AND IS ENTITLED TO REIMBURSEMENT FOR MILEAGE ACTUALLY TRAVELED TO AND FROM SUCH MEETING, AND THE SAME DOES NOT CONSTITUTE "COMPENSATION" WITHIN THE MEANING OF THE PROHIBITION CONTAINED IN ARTICLE V, SECTION 21 OF THE OKLAHOMA CONSTITUTION, BUT RATHER IS "TRAVEL AND SUBSISTENCE" WITHIN THE MEANING OF ARTICLE V, SECTION 21 OKLAHOMA CONSTITUTION. CITE: 74 O.S. 1977 Supp., 500.8 [74-500.8], 74 O.S. 1977 Supp., 500.9 [74-500.9] (GERALD E. WEIS)